PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,125,089
Issue Date: 21 Sep 2021
Application No. 16/534,724
Filing or 371(c) Date: 7 Aug 2019
For: TURBINE INCORPORATING ENDWALL FENCES

:
:
:     REDETERMINATION OF PATENT
:     TERM ADJUSTMENT	
:
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154 AND 37 C.F.R. § 1.705(B)” filed November 2, 2021, requesting the Office correct the patent term adjustment (PTA) from 38 days to 84 days.

The Office has re-determined the PTA to be 83 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The above-identified patent issued with a PTA determination of 38 days on September 21, 2021. On November 2, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 84 days, accompanied by an authorization to charge the deposit account for the $210 petition fee as set forth in § 1.18(e). 

Patentee disputes the 83 days of applicant delay pursuant to 37 CFR 1.704(c)(10) for the submission of a Request for Corrected Filing Receipt on July 1, 2021, after the mailing of the Notice of Allowance on May 24, 2021. Patentee asserts the USPTO incorrectly calculated the period of delay under 37 CFR 1.704(c)(10) from the mailing date of the Notice of Allowance to the date the Office responded to the Request for Corrected Filing Receipt (i.e., date of issuance of the patent). Patentee maintains the correct amount of applicant delay pursuant to 37 CFR 1.704(c)(10) is 37 days, calculating the period from the mailing of the Notice of Allowance on May 24, 2021, to the filing of the after allowance communication on July 1, 2021.  


Decision

The Office notes that the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office further notes that the above-identified utility patent (11,125,089) issued from an application filed after May 29, 2000, and where a Notice of Allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

The Office and patentee agree as to the 121 days of A Delay, 0 days of B Delay, 0 days of C Delay, and 0 days of Overlap. The sole issue in dispute is the calculation of the period of applicant delay under 37 CFR 1.704(c)(10). The Office has recalculated the period of applicant as part of the Office’s redetermination of the PTA. The Office has determined the period of applicant delay is 38 days. 

The applicant delay includes the following period(s):

38 days of applicant delay under 37 CFR 1.704(c)(10) beginning on May 25, 2021 (the day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on July 1, 2021 (date the amendment under § 1.312 or other paper was filed).

It appears applicant incorrectly calculated the period of applicant delay under 37 CFR 1.704(c)(10) as beginning on the date of the mailing of the notice of allowance, rather than the day after the date of the mailing of the notice of allowance as provided in the rule. The Office concludes that period of applicant delay is 38 days. The Office will remove the period of reduction of 83 days and will enter a period of reduction of 38 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

121 + 0 + 0 - 0 - 38 = 83 days

Patentee’s Calculation:

121 + 0 + 0 - 0 - 37 = 84 days


Conclusion

Patentee is entitled to PTA of 83 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 121 + 0 + 0 - 0 - 38 = 83 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 83 days.

The Office has charged the required $210 petition under § 1.18(e) to the deposit account as authorized. 

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction